Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-5, 7-12 and 14-18 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 06/07/2022.
Claims 1-5, 7-9 and 14-15 are currently amended.
Claims 6, 13, and 19 are cancelled and not considered at this time.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-18 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-5 and 7 fall within the statutory category of an apparatus or system.  Claims 8-12 fall within the statutory category of a process. Claims 14-18 fall within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 8 and 14, the limitations of determine, based on features of input biological information of a target patient, discrimination information indicating whether or not a condition of the target patient has changed in comparison with a normal state; estimate countermeasure information for the target patient based on the discrimination information and countermeasure prediction parameters which are preliminary learned; and learn discrimination parameters based on features of biological information of the target patient in the agitation state and features of biological information of the target patient in a non-agitation state, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “memory that stores a set of instructions” and “hardware processor configured to execute the set of instructions”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of determining discrimination information, estimating countermeasure information, and learning discrimination parameters are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a memory that stores a set of instructions, hardware processor configured to execute the set of instructions, and a non-transitory recording medium recording a program which causes a computer to execute the method.  The memory, hardware processor, and non-transitory recording medium in these steps are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional element of applying machine learning to learn parameters which amounts to mere instructions to apply the exception. As per MPEP 2106.05(f)(1), reciting the idea of a solution or outcome does not integrate the abstract idea into a practical application. The claims recite machine learning at a very high-level of generality such that it is merely applying machine learning with no description of the mechanism for accomplishing the result and this type or recitation is equivalent to the words “apply it”.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a memory, hardware processor, and a non-transitory recording medium recording a program which causes a computer to execute the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the memory and hardware processor are recited at a high level of generality and are recited as generic computer components by reciting they are part of the biological information processing system including ROM, RAM, and a control unit/CPU (Specification, [0067-0068]), which may be implemented as hardware, software or a combination, which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  The non-transitory recording medium is not specified and thus is no more than a generic computer component.  The claims also recite the additional element of applying machine learning to learn parameters which is mere instructions to apply the exception which is found to be a well-understood, routine and conventional function claimed in a merely generic manner similar to performing repetitive calculations, see MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-5, 7, 9-12 and 15-18 add further limitations which are also directed to an abstract idea.  For example, Claims 2, 9 and 15 include learning the countermeasure prediction parameters which amounts to a mental process because it can be performed in the human mind using judgement, evaluation, opinion and observation.  The claims also recite holding the parameters which amounts to mere instructions to apply the exception because the claim invokes computers as a tool to perform an existing process, as per MPEP 2106.05(f)(2) which describes the use of a computer in its ordinary capacity for tasks such as storing data. Claims 3, 10, and 16 include estimating the countermeasure information with the plurality of countermeasures associated with countermeasure scores, which is directed to a mental process, similar to the independent claims.  Claims 4, 11, and 17 include estimating the countermeasure information in consideration of additional information related to the target patient, which similar to the independent claims is directed to a mental process. Claims 5, 12, and 18 include notifying a user of the estimated countermeasure information which is insignificant extra-solution activity including mere data outputting.  This is activity that is well-understood, routine and conventional in the field of data management because it involves receiving or transmitting data.  Claim 7 amounts to a description of the discrimination information which  further specifies or limits the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trygstad et al. (US 2016/0078183 A1), hereinafter Trygstad, in view of Shaw et al. (US 2006/0058590 A1), hereinafter Shaw, in view of Verghese et al. (US 2017/0042475 A1), hereinafter Verghese.
As per Claims 1, 8, and 14, Trygstad discloses memory that stores a set of instructions; 
at least one hardware processor configured to execute instructions (Abstract system including processing device and memory device storing instructions executable by processing device); and
a non-transitory recording medium recording a biological information processing program which causes a computer to execute the processes (see Claim 17) of: 
determining, based on features of input biological information of a target patient, discrimination information ([0005]/see Claim 17 receive sensor data indicating physiological characteristics of a patient, transform the data into a risk score for patient, [0038]/[0040] receive physiological data from sensors); and 
estimating, via an estimation unit, countermeasure information for the target patient based on the discrimination information and countermeasure prediction parameters which are preliminarily learned ([0044] applying predicted characteristics  to a rules set to determine corrective action options, [0005]/see Claim 17 electronically determine a corrective option for reducing risk to the patient based on physiological characteristics, i.e. discrimination information which has been transformed from sensor data, and rules database which reads on prediction parameters preliminarily learned, also see [0082]).
However, Trygstad may not explicitly disclose the following which is taught by Shaw: determining, based on features of input biological information of a target patient and discrimination parameters, discrimination information indicating whether or not the target patient is in an agitation state ([0022-0023] calculating agitation from changes in physiological signals  which provides an agitation value, i.e. discrimination information, within a defined agitation index, i.e. discrimination parameters, [0046] determining agitation based on measured values of physiological signals, [0161]/Fig. 4 the agitation level is compared to normal levels of motion, also see Table 3/[0199] agitation score indicates patient agitation level with 0 being calm/normal state, [0076]/[0078] agitation is determined based on patient-motion and physiological metrics of the patient and a rule which is a discrimination parameter).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of discrimination information indicating a condition of the patient has changed from normal from Shaw with the system of determining countermeasures based on collected physiological data from Trygstad in order to prevent dangerous situations for a patient and care staff by treating or reducing agitation of a patient (Shaw [0003]).
However, Trygstad and Shaw may not explicitly disclose the following which is taught by Verghese:
wherein the discrimination parameters are learned, by machine learning, based on features of biological information of the target patient in the agitation state and features of biological information of the target patient in a non-agitation state ([0105] use an inference system utilizing machine learning techniques to determine and predict sedation states, i.e. agitation state, where the training data is subsections/sets of parameter data values, the machine learning, the connections are made between physiological parameters and sedation states, i.e. between physiological parameter which is the biological information of the patient and the state, agitation or non-agitation, of the target patient).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the known concept of using machine learning to learn discrimination parameters based on the relationship between patient physiological values and state from Verghese with the system of determining countermeasures based on collected physiological data using inference analysis from Trygstad and Shaw in order to provide physicians recommendations for sedation levels for a patient using a larger and more accurate wealth of information instead of relying on clinician acumen and experience only  (Shaw [0004]).
As per Claim 2, Trygstad, Shaw and Verghese discloses the limitations of Claim 1. Trygstad also discloses learning the countermeasure prediction parameters based on a plurality of countermeasures and a plurality of features ([0033] algorithms used to predict/learn parameters used to predict a corrective option for decreasing the risk of negative health state of a patient, where algorithms generated based on healthcare data, [0034] using rules to determine corrective option from plurality of options, i.e. plurality of countermeasures); and 
storing the learned countermeasure prediction parameters ([0027] configuration database stores parameters usable to configure rule set from rules database).
As per Claims 9 and 15, Trygstad, Shaw and Verghese discloses the limitations of Claims 8, and 14. Trygstad also discloses learning the countermeasure prediction parameters based on a plurality of countermeasures to be performed when a plurality of patients are in agitation states ([0018] determining corrective options by applying known therapy problems from previous users, note that if previous users have used the therapy/corrective option they are in non-normal state to rule set, i.e. parameters), respectively, and a plurality of features related to respective biological information of the plurality of patients ([0054] device uses patient population information to determine and update risk score and suggested corrective options for a patient, [0065] a score for a subset of the population is determined, where [0006] physiological data is used to determine corrective option for all patients); and 
storing the learned countermeasure prediction parameters ([0027] configuration database stores parameters usable to configure rule set from rules database).
However, Trygstad may not explicitly disclose the following which is taught by Shaw:  the biological information collected from a patient is in a predetermined period of time ([0090] measurements from sensors, i.e signal values, are collected at particular times including prior 5, 10, and 20 minutes, which are predetermined in this case based on time of sedatives and clinical expertise, but any time interval can be chosen). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of collecting patient data from sensors within a predetermined time period from Shaw with the system of determining countermeasures based on collected physiological data from Trygstad in order to allow changes in the signal to be followed and facilitate detection of trends in the data such that the data distinguishes and predicts the intended result (Shaw [0090]).
As per Claims 3, 10, and 16, Trygstad, Shaw and Verghese discloses the limitations of Claims 2, 9, and 15.  Trygstad also discloses estimating the countermeasure information with the plurality of the countermeasures associated with countermeasure scores, respectively ([0080] determine corrective action including receiving care from a healthcare provider where the provided healthcare providers are prioritized, i.e. treatment score, where the highest priority of 1 to lowest priority of 7 is used to determine the provider to recommend as the corrective action to the patient, also see [0082-0084] using rules to provide corrective action including prioritized list of healthcare providers to administer a therapy).
As per Claims 4, 11, and 17, Trygstad, Shaw and Verghese discloses the limitations of Claims 1, 8, and 14.  Trygstad also discloses estimating the countermeasure information in consideration of additional information related to the target patient ([0040] data collected includes medical information, health history, demographic information, environmental information, etc. input by patient or provider or from medical records, [0041-0042] predicts risk score of patient state using physiological characteristics and sensor data, which includes the additional information, [0044] this risk score based on additional information is used to determine corrective options ).
As per Claims 5, 12, and 18, Trygstad, Shaw and Verghese discloses the limitations of Claims 1, 8, and 14.  Trygstad also discloses notifying a user of the estimated countermeasure information ([0045] GUI displays corrective options to a user, [0090]/[0096] display on GUI medications tab and interventions tab which display the interventions for patient).
As per Claim 7, Trygstad, Shaw and Verghese discloses the limitations of Claim 1.  Shaw also discloses the discrimination information includes an agitation score correlated with a possibility of an agitation state ([0022-0023] calculating agitation from changes in physiological signals  which provides an agitation value, [0046] determining agitation based on measured values of physiological signals, [0161]/Fig. 4 the agitation level is compared to normal levels of motion, also see Table 3/[0199] agitation score indicates patient agitation level with 0 being calm/normal state). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of discrimination information indicating a condition of the patient has changed from normal from Shaw with the system of determining countermeasures based on collected physiological data from Trygstad in order to prevent dangerous situations for a patient and care staff by treating or reducing agitation of a patient (Shaw [0003]).

Response to Arguments
Applicant’s arguments, see Page 8, “Claim Objection”, filed 06/07/2022 with respect to claim 2 have been fully considered and they are persuasive.  The objection of Claim 2 of 03/07/2022 has been withdrawn.
Applicant’s arguments, see Page 8, “Claim Interpretation and Rejections – 35 USC 112”, filed 06/07/2022 with respect to Claims 1-7 and 14-19 have been fully considered and they are persuasive.  The rejections of 03/07/2022 have been withdrawn.
Applicant’s arguments, see Pages 9-12, “Claim Rejections - 35 U.S.C. 101”, filed 06/07/2022 with respect to claims 1-5, 7-12 and 14-18 have been fully considered, but they are not persuasive.  
Applicant argues that the claims of the present application represent a technical solution to a technical problem because the present claims improve a deficient computer technology by improving the estimations of countermeasures by including machine-learned parameters.  Examiner respectfully disagrees. The improvement in the estimation of countermeasure information is an improvement to the abstract idea itself and therefore, does not represent a technical solution to a technical problem. The specification discloses the problems to include a countermeasure is mostly entrusted to a responder which depends on the experience and intuition of the responder, a recommended measure is proposed based on a measured state of the patient alone, and information including a specific countermeasure is not displayed, which are not technical problems. The improvement of applying the determining discrimination information and estimating countermeasure information by learning discrimination parameters to general purpose computing components is an improvement to the abstract idea itself and not a technical solution to a technical problem. 
Applicant argues that the claims of the present application provide an inventive concept because the claims provide a novel combination of elements which provide for a specific limitation other than what is well-understood, routine, and conventional activity in the field. Applicant does not provide what element of the claims is alleged to be other than what is well-understood, routine, and conventional in the field. Examiner respectfully disagrees that the claims include an additional element which provides significantly more than the abstract idea. The additional elements of the claims are addressed in the rejection above as being mere instructions to apply the exception which are well-understood, routine and conventional in the field of data processing. With respect to the arguments that the claim elements are eligible because they are novel over the prior art, Examiner notes that novelty and eligibility are separate and distinct determinations. No matter how much of an advance in the field the claims recite, when the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm, an advance of that nature is ineligible for patenting.
Applicant argues that the claim features are not directed to the mental process grouping because they cannot be practically performed. Applicant does not provide which claim elements or features are believed to not be directed to a mental process. Examiner reiterates that, as per the rejection above, the claim limitations including determine discrimination information, estimate countermeasure information and learn discrimination parameters can be performed in the human mind using observation, evaluation, judgement, and opinion. The steps are recited at a high-level of generality such that a person could carry out the steps in any manner which can be done using human mental process.
Applicant’s arguments, see Pages 12-14, “Claim Rejections - 35 U.S.C. 103”, filed 06/07/2022 with respect to claims 1-5, 7-12 and 14-18 have been fully considered, and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Verghese, as per the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626